                                                                               FILED 
                                                                               CLERK 
                                                                                   
UNITED STATES DISTRICT COURT                                       9:42 am, Oct 18, 2018
                                                                                   
EASTERN DISTRICT OF NEW YORK                                           U.S. DISTRICT COURT 
---------------------------------------------------------X        EASTERN DISTRICT OF NEW YORK 
CHRISTINE A. STULSKY,                                                  LONG ISLAND OFFICE 

                          Plaintiff,                             MEMORANDUM OF
                                                                 DECISION AND ORDER
        -against-
                                                                 16–CV–3804 (ADS)(ARL)
VINCENT F. DEMARCO, VINCENT T. GERACI, and
“JOHN DOE #1-50,” said names being fictitious and
being and intended to be all of the Suffolk County Jail
employees involved in depriving plaintiff of proper
medical care, and COUNTY OF SUFFOLK,

                           Defendants.
---------------------------------------------------------X
CHRISTINE A. STULSKY,

                          Plaintiff,

        -against-
                                                                 17-CV-5972 (MKB)(GRB)
GERALD J. MICALIZZI,

                           Defendant.
---------------------------------------------------------X

APPEARANCES:

Harry H. Kutner, Jr.
Attorneys for the Plaintiff
136 Willis Avenue
Mineola, NY 11501

Gallagher, Walker, Bianco & Plastaras LLP
Attorneys for Gerald J. Micalizzi
98 Willis Avenue
Mineola, NY 11501
    By: John Steger Meade, Esq., Of Counsel

Suffolk County Department of Law
Attorneys for County of Suffolk, Vincent F. DeMarco and Vincent T. Geraci
100 Veterans Memorial Highway
Hauppauge, NY 11788
    By: Kyle O. Wood, Assistant County Attorney
SPATT, District Judge:

          By motion dated March 29, 2018, the Plaintiff requested that the Court consolidate the

above-captioned actions, Case Numbers 16-CV-3804 (“the First Filed Action”) and 17-CV-5972

(“the Second Filed Action”), for all purposes. Both these actions involve claims arising out of

the Plaintiff’s medical care while she was in the custody of Suffolk County Correctional Facility.

          Pursuant to Federal Rule of Civil Procedure 42(a), the Court grants the parties’ request

for consolidation for all purposes, as it finds that these actions involve common questions of law

and fact. Accordingly, it is hereby

          ORDERED that the March 29, 2018 motion to consolidate Case Numbers 16-CV-3804

and 17-CV-5972 is granted; and it is further

          ORDERED that the Clerk of Court is directed to consolidate the two actions set forth

above under Case Number 16-CV-3804 and Case Number 17–CV–5972 is to be closed; and it is

further

          ORDERED that the consolidated action shall proceed under Case Number 16-CV-3804,

and that all filings are to be made only under Case Number 16-CV-3804; and it is further

          ORDERED that the Plaintiff is directed to file, within fourteen days of the date of this

Order, a Consolidated Complaint incorporating the claims of the Complaint in the First Filed

Action and the Complaint in the Second Filed Action. The Consolidated Complaint shall not

assert new allegations against the Defendants and the Defendants, having answered the

Complaints in the First Filed Action and the Second Filed Action, will be under no obligation to

file additional answers to the Consolidated Complaint.




                                                   2
SO ORDERED.

Dated: Central Islip, New York
       October 18, 2018
                                 ____/s/ Arthur D. Spatt_____
                                    ARTHUR D. SPATT
                                 United States District Judge




                                 3
